PER CURIAM:1
Olanrewaju Olayinka Ajayi petitions for review of an order of the Board of Immigration Appeals (BIA) affirming the decision of the immigration judge’s denial of asylum, withholding of deportation, and denial of protection under the Convention Against Torture.
Ajayi contends that this court must remand for further consideration of allegedly-unaddressed legal claims in light of INS v. Ventura, 537 U.S. 12, 16-17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002). However, as Ajayi has not presented any evidence suggesting that both the immigration judge and the BIA failed to apprehend his arguments, the petition for review is DENIED.

. Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.